Citation Nr: 0324351	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for Meniere's Disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  During the course of the appeal, the veteran 
moved to Mexico.  As such, the Houston, Texas, RO has assumed 
handling the veteran's claim and is listed on the title page 
of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.  There has been no VCAA letter issued with regard to 
the veteran's claim from the RO and the Board has been 
prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

In its July 2000 remand, the Board requested that the veteran 
be afforded VA examinations to determine the etiology of his 
Meniere's Disease and current foot disorders.  Following 
examination, the examiner was to render opinions as to the 
etiologies of these disorders.  

In January and March 2001, the veteran was afforded 
examinations at the American Embassy in Mexico.  While the 
examination was performed, the requested opinions were not 
rendered.  

In March and May 2002, the RO sent letters to the veteran 
informing him that he had been rescheduled for additional VA 
examinations at the Houston VAMC in June 2002.  The veteran 
did not appear for the scheduled examinations.  

In March 2003, the Board internally developed the veteran's 
claim and requested that the veteran's claims folder be 
reviewed by physicians at the Houston VAMC and that the 
physicians, following a thorough review of the claims folder, 
render opinions as to the nature and etiology of the 
veteran's Meniere's Disease and foot disorders.  

In a March 2003 report, the examiners at the Houston VAMC 
indicated that they had to actually examine the veteran 
before they could render the requested opinions.  

To date, the requested opinions have not been rendered.  

Appropriate measures should be taken to schedule the veteran 
for an examination in accordance with standard procedures.  
If standard procedures cannot be followed, the RO must state 
this.  The Board further notes that the veteran has recently 
supplied a new address where he may be contacted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  The RO should schedule the veteran 
for an examination of the feet.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that any current 
foot/ankle disorder had its inception in 
or was aggravated by active service.  If 
multiple foot/ankle disorders are shown 
to be present, the examiner should 
specify the symptoms for each and whether 
they were incurred or aggravated by 
service.  A rationale is requested for 
each opinion.  

3.  The RO should schedule the veteran 
for an examination to determine the 
presence or absence of Meniere's Disease.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that any current 
Meniere's disease is related to the 
veteran's period of service or to his 
service-connected hearing loss.  A 
rationale is requested for each opinion 
that is rendered.  

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




